                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


JOSÉ VAZQUEZ-AGUILAR, JUSTA HERNANDEZ- )
ROJO, JOSAFAT JUAREZ-CHAVEZ, SANDRA    )
CATALINA-TORRES, and SUSANA MENDOZA-   )
BUSTILLO, on behalf of themselves and  )
all other similarly situated persons,  )
                                       )
                 Plaintiffs,           )
                                       )
v.                                     )               COMPLAINT
                                       )
ARTURO GASCA, MARIA D. GASCA, and      )
LALAJA, INC., d/b/a EL CERRO GRANDE    )               COLLECTIVE ACTION § 216(b)
MEXICAN RESTAURANT,                    )               Civil Action No.:
                                       )
                       Defendants.     )
_______________________________________)
I.   PRELIMINARY STATEMENT
     1.      This    is   a   collective   action     pursuant    to   the     Fair   Labor
Standards Act ("FLSA"), 29 U.S.C. §216(b) by two current and three
former employees against a closely held corporate defendant operated by

the husband and wife defendants for their restaurant enterprise in and
around New Bern in Craven County, North Carolina.
     2.      The    defendant    corporation    was    and   is    part    of   a     single

business enterprise operated by its owner/officers defendants Arturo
Gasca and Maria Gasca since at least 2007 in one or more counties in
North Carolina that are listed in 28 U.S.C. §§ 113(a).                    This action is

brought    under    the   FLSA   for   unpaid   overtime     wages     based    upon    the
defendants’ failure to pay the named plaintiffs and the group of workers

they seek to represent in a collective action pursuant to 29 U.S.C. §

216(b) the wages they were due at the overtime rate required by 29
U.S.C. §207 when the defendants jointly and severally employed the

plaintiffs and that group of workers to perform hours worked in excess

of forty hours in the same workweek.



                                           1


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 1 of 16
      3.      Based upon their claims under 29 U.S.C. § 207 of the Fair

Labor Standards Act, the plaintiffs, and the members of the collective
group of workers they seek to represent under the FLSA seek payment of

back wages and an equal amount of liquidated damages, attorney fees,

interest, and costs under 29 U.S.C. §216(b).
II.   JURISDICTION
      4.      Jurisdiction is conferred upon this Court pursuant to 28

U.S.C. §§1331 and 1337, and 29 U.S.C. § 216(b).
      5.      This Court has the power to grant declaratory relief pursuant

to 28 U.S.C. §§ 2201 and 2202.
III. VENUE

      6.      Venue over this action lies in this Court pursuant to 28
U.S.C. §§1391(b)(2), 1391(c)(2), and 1391(d), and 29 U.S.C. §216(b).             At

all times relevant to this action continuing through the present date, a
substantial part of the events or omissions by the defendants giving
rise to this action occurred in one or more of the counties listed in 28
U.S.C. § 113(a), and defendants had and continues to have permanent
offices located at 2503 Dr. Martin Luther King Jr. Boulevard, New Bern,

North Carolina 28562 at all times relevant to this action.
IV.   NAMED PLAINTIFFS
      6.      From well before November 2016 and continuing through at the

present date, plaintiff José Vazquez-Aguilar (“Vazquez”) worked for and
was continuously employed on a fulltime basis by LALAJA, INC. doing

business     as   El   Cerro   Grande   Mexican   Restaurant   (“Lalaja”)   in   the

restaurant enterprise operated by defendants Arturo Gasca and his spouse
Maria Gasca.      During that entire time period, plaintiff Vazquez worked

as a waiter for Lalaja and customarily and regularly received and

continues to receive more than $30.00 a month in tips for that work.



                                          2


           Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 2 of 16
During that entire time period and continuing through the present date,

plaintiff Vazquez lived and continues to live in Craven County, North
Carolina.

     7.      From well before November 2016 and continuing through at the

present date, plaintiff Justa Hernandez-Rojo (“Hernandez”) also worked
for and was continuously employed on a fulltime basis by LALAJA, INC.

doing business as El Cerro Grande Mexican Restaurant (“Lalaja”) in the

restaurant enterprise operated by defendants Arturo Gasca and his spouse
Maria Gasca.     During that entire time period, plaintiff Hernandez worked
as a dishwasher for Lalaja.       During that same time period and continuing

through the present date, plaintiff Hernandez lived and continues to

live in Craven County, North Carolina.
     8.      From in or about July 2018 through in or about July 2019,
plaintiff    Sandra    Catalina-Torres    (“Catalina”)    worked    for    and   was

continuously employed on a fulltime basis by LALAJA, INC. doing business
as El Cerro Grande Mexican Restaurant in the restaurant enterprise
operated by defendants Arturo Gasca and his spouse Maria Gasca.              During
that entire time period, plaintiff Catalina worked as a taco chip server
for Lalaja.      During that same time period and continuing through the

present date, plaintiff Catalina lived and continues to live in Craven

County, North Carolina.
     9.      From in or about November 2016 through in or about March

2018, plaintiff Josafat Juarez-Chavez (“Juarez”) worked for and was

continuously and employed on a fulltime basis by LALAJA, INC. doing
business    as   El   Cerro   Grande   Mexican   Restaurant   in   the    restaurant

enterprise operated by defendants Arturo Gasca and his spouse Maria
Gasca.     During that entire time period, plaintiff Juarez worked as a

cook for Lalaja.       During that same time period and continuing through



                                         3


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 3 of 16
the present date, plaintiff Juarez lived and continues to live in Craven

County, North Carolina.
     10.    From in or about July 2018 through in or about July 2019,

plaintiff   Sandra    Catalina-Torres     (“Catalina”)    worked   for   and   was

continuously employed on a fulltime basis by LALAJA, INC. doing business
as El Cerro Grande Mexican Restaurant in the restaurant enterprise

operated by defendants Arturo Gasca and his spouse Maria Gasca.            During

that entire time period, plaintiff Mendoza worked as a taco chip server
for Lalaja.       During that same time period and continuing through the
present date, plaintiff Catalina lived and continues to live in Craven

County, North Carolina.

     11.    From in or about November 2016 through in or about February
2017, plaintiff Susana Mendoza-Bustillo (“Mendoza”) worked for and was
continuously employed on a fulltime basis by LALAJA, INC. doing business

as El Cerro Grande Mexican Restaurant in the restaurant enterprise
operated by defendants Arturo Gasca and his spouse Maria Gasca.            During
that entire time period, plaintiff Mendoza worked as a taco chip server
for Lalaja.       During that same time period and continuing through the
present date, plaintiff Mendoza lived and continues to live in Craven

County, North Carolina.

     12.    During    each   of   the   four   chronological   years   immediately
preceding the date on which this action was filed and for all of the

entire time periods described in paragraph 21 below, upon information

and belief, the five named plaintiffs and the similarly situated workers
that they seek to represent were employed in a restaurant enterprise

named LALAJA, INC. d/b/a El Cerro Grande Mexican Restaurant that was
owned and operated by the two individual defendants that:

            (a)     had and has employees handling, selling, or otherwise



                                         4


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 4 of 16
working on goods or materials that have been moved in or produced for

interstate commerce by some person or entity other than the defendants,
and

                 (b)   is    and    for   each       chronological   year    starting   with

October     1,    2015      and   continuing     through    the   present    date,   was   an
enterprise whose annual gross volume of sales made or business done is

and was not less than $500,000 (exclusive of excise taxes at the retail

level that are separately stated).
V.    DEFENDANTS
      13.        Since at least 2007, the defendant closely held for profit
corporation LALAJA, INC. (hereinafter referred to as “Lalaja”) was and
continues to be a single business enterprise owned and operated by

defendants Arturo Gasca and his spouse Maria D. Gasca.                      Maria D. Gasca,
2503 Dr. Martin Luther King, Jr. Boulevard, New Bern, North Carolina
28562, is the registered agent for service of process on LALAJA, INC.

      14.        At all times in the four years immediately preceding the date
on which this action was filed and continuing through the present date,
defendant Arturo Gasca (“Mr. Gasca”) has been and continues to be the
President of Lalaja.               During that entire time period, Mr. Gasca has
lived and continues to live in Craven County, North Carolina.

      15.        During that same 4-year time period, acting in his capacity

as President of Lalaja, Mr. Gasca has personally determined on a day to
day basis the wage rate, method of wage payment, frequency of wage

payment, and the amount of wage payment that was actually paid on a bi-

weekly basis to all named plaintiffs and every other similarly situated
person who worked for Lalaja and the two Gasca defendants during that
same time period.           Acting in that same capacity, he has also directed,

controlled, and supervised on a daily basis the work activities, hours



                                                 5


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 5 of 16
of work, and work schedules of all of the named plaintiffs and every

other similarly situated person who worked for Lalaja and the two Gasca
defendants during that same time period.

      16.    At all times in the four years immediately preceding the date

on which this action was filed and continuing through the present date,
defendant Maria D. Gasca (“Mrs. Gasca”) has been and continues to be the

Vice President of Lalaja.      During that entire time period, Mrs. Gasca

has lived and continues to live in Craven County, North Carolina.
      17.    During that same 4-year time period, acting in her capacity
as President of Lalaja, Mrs. Gasca has personally assisted Mr. Gasca to

determine (and, in his absence, solely determined) on a day to day basis

the wage rate, method of wage payment, frequency of wage payment, and
the amount of wage payment that was actually paid on a bi-weekly basis
to all named plaintiffs and every other similarly situated person who

worked for Lalaja and the two Gasca defendants during that same time
period.     Acting in that same capacity, she has also assisted Mr. Gasca
to direct, control, and supervise (and, in the absence of Mr. Gasca,
been the sole person responsible for doing so) on a daily basis the work
activities, hours of work, and work schedules of all of the named

plaintiffs and every other similarly situated person who worked for

Lalaja and the two Gasca defendants during that same time period.
      18.    At all times in the four years immediately preceding the date

on which this action was filed and continuing through the present date,

defendant Lalaja engaged in and continues to be engaged in the operation
of a Mexican restaurant known as El Cerro Grande Mexican Restaurant

located at 2503 Dr. Martin Luther King Jr. Boulevard, New Bern, North
Carolina 28562 in Craven County, North Carolina.

VI.   FLSA STATUTORY CLASS ACTION ALLEGATIONS



                                       6


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 6 of 16
       19.    The named plaintiffs maintain this action against all of the

defendants, jointly and severally, for and on behalf of himself and all
other similarly situated current and/or former joint employees of the

defendants who jointly employed them and those other similarly situated

persons to perform hours worked in excess of 40 hours worked in the same
workweek in the restaurant enterprise of Lalaja in and around Craven

County,      North    Carolina   for       each   workweek   ending    in   the    three

chronological years immediately preceding the date on which this action
was filed and continuing thereafter ending on the date final judgment in
this   action    is   entered    by    a   U.S.   District   Court    pursuant    to   the

statutory class action procedure specified at 29 U.S.C. §216(b) for each

such similarly situated current and/or former employee of the defendants
in that same time period who files, will file, or who has filed a
written consent to be a party to this action that is required by 29

U.S.C. §216(b) within the applicable statute of limitation(s) for any
such workweek.
       20.    The statutory class of similarly situated persons under 29
U.S.C. §216(b) described in ¶19 above is based upon the failure of the
defendants to pay an overtime premium at the rate required by 29 U.S.C.

§ 207(a)(1) for all hours worked over 40 in the same workweek to the

named plaintiffs and each member of that statutory class that the named
plaintiffs seek to represent for each hour or part of an hour of actual

work that each such similarly situated person was or will be jointly or

severally employed by one or more of the defendants to perform hours
worked over 40 in the same workweek in the defendants’ restaurant

enterprise described in ¶¶6-18 above in the time period described in ¶19
above.

VII. FACTUAL ALLEGATIONS



                                              7


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 7 of 16
     21.      At   all     times    in   the   three     year   time   period       immediately

preceding   the     date    on     which    this   action   was   filed       and   continuing
thereafter, the defendants jointly and severally employed or continue to

jointly and severally employ one or more of the named plaintiffs and/or

the similarly situated employees of the defendants that are described in
¶¶6-20, inclusive, above of this complaint in the defendants’ restaurant

enterprise that is described in ¶¶6-18 above by the defendants to

provide Mexican food, beverages, entertainment, and catering services
for the defendants’ customers in North Carolina for varying periods of
time described in ¶¶6-18, inclusive above of this complaint in that same

enterprise.        At all times relevant to this action, the defendants

regularly     employed      in     the     defendants’    enterprise      a    workforce    of
approximately thirty (30) employees that the two individual defendants
assigned to work to perform different tasks on any given day.

     22.      During the time from before November 2016 and continuing
through the present date that the defendants jointly and severally
employed and will continue to employ plaintiff Vazquez and other workers
as waiters, the defendants did not accurately record the total quantity
of hours worked by plaintiff Vazquez and those other waiters for each

workweek that they were and will be employed by the defendants.

     23.      During that same time period plaintiff Vazquez customarily
and regularly worked approximately 62-65 hours per workweek as a waiter

but before in or about March or April 2019, the defendants regularly

paid him for only 80 hours worked per workweek.
     24.      Upon information and belief, during the time period described

in ¶23 above, the defendants engaged in the same or similar practice as
described in ¶23 above with respect to the other workers whom the

defendants jointly and severally employed as waiters.



                                               8


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 8 of 16
     25.      Upon information and belief, at all times in the time period

described in ¶21 above, the defendants claimed the tips that plaintiff
Vazquez and other employees received in their work as waiters at the

rate of $4.75 per hour in purported compliance with their obligation to

pay the plaintiff and those other employees both the minimum wage at the
rate required by 29 U.S.C. § 206(a) when the plaintiff and those other

employees worked 40 or less hours per workweek as waiters and overtime

wages at the rate required by 29 U.S.C. § 207(a)(1) when the plaintiff
and those other employees worked more than 40 hours in the same workweek
as waiters.

     26.      Before March or April 2019, the defendants did not inform the

plaintiff or any other of the other employees described in ¶25 above in
advance of the defendants’ use of the tip credit provisions that are
described in ¶25 above on any date before April 2019.

     27.      Upon information and belief, even after March or April 2019
and continuing through the present date, the defendants still have not
informed the plaintiff or any other of the other employees described in
¶25 above in advance of the defendants’ use of the tip credit provisions
that are described in ¶25 above for any date in or after April 2019.

     28.      During the entire time period described in ¶21 above, the

defendants did not obtain from any “tipped employee” (as defined in 29
U.S.C. § 203(t)) any weekly or monthly report by that employee of the

amount of tips received by that employee for any particular week or

month in the course of that tipped employee’s employment by one or more
of the defendants.

     29.      During the entire time period described in ¶21 above, the
defendants did not require or make it a condition of the continued

employment of any “tipped employee” that any “tipped employee” provide



                                      9


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 9 of 16
to one or more of the defendants any weekly or monthly report of the

amount of tips received by that employee for any particular week or
month in the course of that tipped employee’s employment by one or more

of the defendants.

     30.   During the time from before November 2016 and continuing
through the present date that the defendants jointly and severally

employed and will continue to employ plaintiff Hernandez and other

workers as dishwashers, the defendants did not accurately record the
total quantity of hours worked by plaintiff Hernandez and those other
dishwashers for each workweek that they were and will be employed as

dishwashers by the defendants.

     31.   During that same time period plaintiff Hernandez and the
other employees whom the defendants employed as dishwashers customarily
and regularly worked approximately 52 to 55 hours per workweek as

dishwashers but before in or about March or April 2019 they were always
paid a lump sum without payment of the overtime premium required by 29
U.S.C. § 207(a)(1).   Before in or about March or April 2019, that lump
sum was paid partially in cash and partially by check.    Upon information
and belief, after March or April 2019, the defendants regularly paid her

and those other dishwashers that lump sum only by check.      For plaintiff

Hernandez, the total amount of that lump sum varied from pay period to
pay period during that same time period.       On information and belief,

that lump still did not include any payment of the overtime premium

required by 29 U.S.C. § 207(a)(1).
     32.   During the time from before November 2016 and continuing

through the present date that the defendants jointly and severally
employed and will continue to employ plaintiff Juarez and other workers

as cooks, the defendants did not accurately record the total quantity of



                                     10


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 10 of 16
hours worked by plaintiff Juarez and those other cooks for each workweek

that they were and will be employed as cooks by the defendants.
     33.     During that same time period plaintiff Juarez and the other

employees    whom   the   defendants   employed   as   cooks   customarily   and

regularly worked approximately 66 hours per workweek as cooks but before
in or about March or April 2019 were always paid a lump sum without

payment of the overtime premium required by 29 U.S.C. § 207(a)(1).

Before in or about March or April 2019, the lump sum that the defendants
paid in cash for every two-week pay period to plaintiff Juarez was
$1,400.00.    Upon information and belief, the defendants made similar

lump sum payments to the other persons that the defendants employed as

cooks in the amount for every two-week pay period.
     34.     Upon information and belief, after March or April 2019, the
defendants continued to pay the persons they employed as cooks a lump

sum but only by check.       On information and belief, that lump still did
not include any payment of the overtime premium required by 29 U.S.C. §
207(a)(1).
     35.     During that same time period plaintiff Hernandez and the
other employees whom the defendants employed as dishwashers customarily

and regularly worked approximately 52 to 55 hours per workweek as

dishwashers but before in or about March or April 2019 they were always
paid a lump sum without payment of the overtime premium required by 29

U.S.C. § 207(a)(1).       Before in or about March or April 2019, that lump

sum was paid partially in cash and partially by check.         Upon information
and belief, after March or April 2019, the defendants regularly paid her

and those other dishwashers that lump sum only by check.          For plaintiff
Hernandez, the total amount of that lump sum varied from pay period to

pay period during that same time period.          On information and belief,



                                       11


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 11 of 16
that lump still did not include any payment of the overtime premium

required by 29 U.S.C. § 207(a)(1).
     36.     During the time from before November 2016 and continuing

through March or April 2019 that the defendants jointly and severally

employed and will continue to employ plaintiffs Mendoza and Catalina and
other workers as taco chip servers, the defendants did not accurately

record the total quantity of hours worked by those plaintiffs and those

other persons employed as taco chip servers for each workweek that they
were and will be employed as taco chip servers by the defendants.
     37.     During that same time period plaintiffs Mendoza and Catalina

and the other employees whom the defendants employed as taco chip

servers customarily and regularly worked approximately 80 to 85 hours
per workweek as taco chip servers but before in or about March or April
2019 were always paid in cash at a straight hourly rate and the regular

rate of $9/hour without payment of the overtime premium required by 29
U.S.C.   §   207(a)(1).     After     in   or    about   March   or    April    2019,   the
defendants reduced the hours worked per workweek by those persons that
they employed as taco chip servers to substantially less than 40 hours
per workweek and continued to pay them at the regular hourly rate of

$9.00.

     38.     The defendants provided and paid for workers’ compensation
insurance for the work performed by the plaintiffs and the workers who

worked with the plaintiffs as part of the defendants’ enterprise.

     39.     The defendants supplied, fueled, and maintained all of the
major equipment and vehicles that were necessary for the day to day

operation    of   the   defendants’    restaurant        enterprise.    The    individual
defendants also decided what the menu would be for the customers of the

restaurant    and   what   prices   would       be   charged   for    meals    that   their



                                           12


         Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 12 of 16
restaurant provided to the patrons of that restaurant enterprise.      The

equipment supplied by the defendants included, but was not limited to,
the stoves and all appliances used to prepare the meals and food sold to

the customers of the restaurant, the fuel and electricity for the stoves

and appliances, and all of the food and other materials that were used
to prepare the food that was provided to the patrons of the defendants’

restaurant enterprise.
     40.   The defendants supplied all of the funds to pay the named

plaintiffs and their co-workers.
     41.   The individual defendants had final say as to who was hired
to work in the restaurant.      The individual defendants also had the

right to fire the named plaintiffs any time as at will employees, and
the defendants did not hire the named plaintiffs or any of their co-

workers for any specific duration or any specific project.
     42.   The individual defendants had final say as to who was fired

or disciplined for misconduct at work in the work that the named
plaintiffs performed for the defendants.

     43.   During the entire time period described in ¶21 above, none
of the plaintiffs operated an independent business, and they all were

economically dependent upon the defendants for work and wages on a day
to day basis.

     44.   Upon information and belief, the defendants did not post any
written notice required by 29 C.F.R. § 516.4 as to the rights of

employees to payment of the minimum wage under 29 U.S.C. §§ 206(a) and

payment at the overtime rate described in 207(a)(1) for all hours worked
in excess of 40 in the same workweek.

     45.   As a direct and proximate result of the actions and omissions

that are alleged in this Complaint, the named plaintiffs and the members



                                    13


       Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 13 of 16
of the collective action defined in ¶¶19-20 above who worked in excess

of forty (40) hours per week in the same workweek did not receive wages
at the rate and in the amount required by 29 U.S.C. § 207(a)(1).

        46.   Long before 2015, each of the defendants was and continues to

be an experienced employer who was and continues to be familiar with the
FLSA and the NCWHA, and the requirements of both of those statutes with

respect to what they require and required with respect to the wage rate

to be paid for work in excess of forty (40) hours in the same workweek,
and what is and was considered to be the regular rate at which an
employee is employed under the FLSA.                      The defendants acted in reckless

and willful disregard of the requirements of the FLSA with respect to

these    matters,     and    as    a    consequence           of   this    willful      and     reckless
disregard     of    the   rights       of    the   plaintiffs        and    the    members         of   the
collective action defined in ¶¶19-20 to payment of wages at the overtime

rate required by 29 U.S.C. § 207(a)(1) have been violated for the entire
three-year time period immediately preceding the date on which this
action was filed.
VIII. FIRST CLAIM FOR RELIEF (FLSA § 207)
        47.   Paragraphs 1 through 46 above are realleged and incorporated
herein by reference by the named plaintiffs and each member of the
collective action described in ¶¶19-20 above of this complaint that the

named plaintiffs seek to represent pursuant to 29 U.S.C. §216(b) against
all defendants.

        48.   The    defendants        did    not       pay    all   wages       due    to   the    named

plaintiffs and the collective group of persons defined in ¶¶19-20 above
of this complaint that the named plaintiffs seeks to represent under 29

U.S.C. §216(b) at the rate required by 29 U.S.C. § 207(a) for the work

described     in    ¶¶6-45   above      of    this       Complaint        that    was    part      of   the



                                                   14


         Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 14 of 16
defendants’ enterprise that is described in ¶¶12-18 above.

        49.   As a result of the willful and reckless disregard of the
right of the plaintiffs and the members of the collective action defined

in ¶¶19-20 above to payment of wages at the overtime rate required by

and described in 29 U.S.C. § 207(a)(1), the named plaintiffs and each
such collective action member have suffered damages in the form of

unpaid wages and liquidated damages that may be recovered under 29

U.S.C. §216(b).
        WHEREFORE Plaintiffs respectfully request that the Court:
        (a)   Grant a jury trial on all issues so triable;

        (b)   Certify    the      named   plaintiffs    as   representative      of    the

collective group of persons defined in ¶¶19-20 above of this Complaint
in a collective action for back wages and liquidated damages under 29
U.S.C. §§ 207(a) and 216(b) pursuant to 29 U.S.C. §216(b);

        (c)   Enter judgment under the FLSA against defendants LALAJA, INC.
d/b/a El Cerro Grande Mexican Restaurant, Arturo Gasca, and his spouse,
Maria    D.   Gasca,    jointly    and    severally,   and   in   favor   of   the    named
plaintiffs and each member of the collective action defined in ¶¶19-20
above for compensatory damages against the defendants under the First

Claim for Relief in an amount equal to the total of the unpaid wages due

each of the named plaintiffs and each member of that same collective
action under 29 U.S.C. §§ 207(a)(1) and 216(b) for any workweek in which

each of the named plaintiffs and each member of that same collective

action performed any of the work described in ¶¶6-45, inclusive, plus an
equal additional amount as liquidated damages under 29 U.S.C. § 216(b),

plus any interest in the manner and at the rate authorized by law under
29 U.S.C. § 216(b);

        (d)   Award the named plaintiffs the costs of this action against



                                             15


         Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 15 of 16
the defendants LALAJA, INC. d/b/a El Cerro Grande Mexican Restaurant,

Arturo Gasca, and his spouse, Maria D. Gasca, jointly and severally;
     (e)     Award the named plaintiffs reasonable attorney fees under and

N.C.Gen.Stat. §95-25.22(d) and 29 U.S.C. §216(b) against the defendants

LALAJA, INC. d/b/a El Cerro Grande Mexican Restaurant, Arturo Gasca, and
his spouse, Maria D. Gasca, jointly and severally;

     (f)     Award such other relief as may be just and proper in this

action.




             This the 29th day of November, 2019.
                                     LAW OFFICE OF ROBERT J. WILLIS, P.A.

                               BY:/s/Robert J. Willis
                                     Robert J. Willis
                                     Attorney at Law
                                     NC Bar #10730
                                     (mailing address)
                                     P.O. Box 1828
                                     Pittsboro, NC 27312
                                     Tel:(919)821-9031
                                     Fax:(919)821-1763
                                     488 Thompson Street
                                     Pittsboro, NC 27312
                                     Counsel for Plaintiffs
                                     rwillis@rjwillis-law.com




                                       16


          Case 4:19-cv-00171-FL Document 1 Filed 11/29/19 Page 16 of 16
